This is a petition to the county court under the provisions of G.L. 2299, for leave to enter an appeal from the determination of the commissioners on the estate of Irving E. Thayer, deceased, late of Brattleboro. The court found the matters and things set forth in the petition to be true, and made those facts the findings of the court. Thereon judgment was entered that the petitioner have leave, upon the filing of a bond, etc., to enter his appeal. To this judgment the petitionee was allowed an exception.
In addition to the facts appearing in the preceding statement, the findings expressly show that the failure to enter the appeal within the time limited, was wholly due to accident caused by a misunderstanding between the petitioner, Frank E. Barber, and Mr. Miller, and not to laches of any nature on the part of the petitioner. These facts with the others of record, bring the case within the statute authorizing the county court, in its discretion, to grant the relief sought, and its decision, in the exercise of that discretion, is not revisable here. Burton v.Barlow's *Page 26 Estate, 55 Vt. 434; Lillie v. Lillie's Estate, 56 Vt. 714; In reBrown's Estate, 87 Vt. 465, 89 A. 872; Fitzgerald Land  LumberCo. v. Prouty, 90 Vt. 363, 98 A. 918.
Judgment affirmed.